[TriMas Corporation Letterhead] December 29, 2010 Rufus Decker Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 VIA EDGAR Re: TriMas Corporation Form 10-K for the Year Ended December 31, 2009 Forms 10-Q for the Periods Ended March 31, 2010, June 30, 2010 and September 30, 2010 Definitive Proxy filed on April 5, 2010 File No. 1-10716 Dear Mr. Decker: TriMas Corporation (the “Company”), has received your letter dated December 3, 2010 (the “Comment Letter”) setting forth the comments of the staff (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) relating to the Form 10-K for the Year Ended December 31, 2009 (the “Form 10-K”), the Form 10-Q for the fiscal quarter ended March 31, 2010 (the “First Quarter Form 10-Q”), the Form 10-Q for the fiscal quarter ended June 30, 2010 (the “Second Quarter Form 10-Q”), the Form 10-Q for the fiscal quarter ended September 30, 2010 (the “Third Quarter Form 10-Q”) and the Definitive Proxy filed on April 5, 2010 (the “Proxy”), each filed by the Company with the Commission. The Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the Form 10-K, the First Quarter Form 10-Q, the Second Quarter Form 10-Q, the Third Quarter Form 10-Q and the Proxy.The Company acknowledges that comments of the Staff regarding the Form 10-K, the First Quarter Form 10-Q, the Second Quarter Form 10-Q, the Third Quarter Form 10-Q and the Proxy or changes to disclosure in response to the Staff’s comments do not foreclose the Commission from taking any action with respect to such filings.The Company also acknowledges that the Staff’s comments may not be asserted by the Company as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. For your convenience, we have reproduced each comment from the Comment Letter (in bold) immediately before the Company’s response. Form 10-K for the Year Ended December 31, 2009 Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies Goodwill and Indefinite-Lived Intangibles, page 59 1. In your response to prior comment three, you disclose that the reporting units as determined in accordance with FASB ASC 350-20-35-34 were consistent with the aggregated operating segments for all reportable segments except for Engineered Components, as the four operating segments in this reportable segment do not share the necessary economic characteristics to be combined into one reporting unit.A reporting unit is an operating segment or one level below an operating segment.ASC 350-20-20 defines an operating segment in the same manner as ASC 280-10-50-1.Please tell us how you determined that it was appropriate to aggregate operating segments in arriving at some of your reporting units.On page 59, you indicate that one of your five operating segments, Cequent, is considered a reporting unit.However, your response to prior comment three seems to suggest that your Energy operating segment is considered a reporting unit as well.Please tell us the reporting units for which you have been aggregating operating segments.Please also go back and perform your impairment testing for each period included in your Form 10-K for the year ended December31, 2009 and interim Forms 10-Q, as appropriate, and tell us how the results of that impairment testing would have differed had you not aggregated your operating segments in any period presented. Response:As more fully discussed in comment #3 in our response letter to the Staff dated November 12, 2010, in applying the criteria of FASB ASC 280-10-50-1 through 280-10-50-9, we concluded we had 11 operating segments which represent businesses that earn revenues and incur expenses, have operating results regularly reviewed at this level by the chief operating decision maker who allocates resources and assesses performance, and have discrete financial information.We then considered the aggregation criteria in ASC 280-10-50-11 to determine which, if any, of the individual operating segments should be aggregated into a single operating segment, concluding that the three operating segments – Cequent Performance Products (“CPP”), Cequent Consumer Products (“CCP”) and Cequent Australia/Asia Pacific (“Cequent Australia”) – metthe requirements to be aggregated into one operating segment (“Cequent”), and that the Lamons Gasket and Arrow Engine operating segments met the requirements to be aggregated into one operating segment (“Energy”).No other operating segments met the criteria for aggregation. In determining our reporting units under ASC 350-20-35-33 through 38, we began the analysis at the operating segment level after application of ASC 280-10-50-11. We believed this was a reasonable starting point for the determination of reporting units, as ASC 280-10-50-11 says that “two or more operating segments may be aggregated into a single operating segment …” if the criteria are met. As this paragraph allowed for a broader definition of “operating segment,” and as these businesses share similar economic and financial performance characteristics, we believed this was a reasonable basis to begin the determination of reporting units under ASC 350. We concluded that the operating segments Cequent and Energy were also reporting units, as under ASC 350-20-35-35, as their components had similar economic characteristics. These were the only two reporting units where aggregated operating segments were used, as the other reporting units were determined at the operating segment or one level below. In consideration of the Staff’s request to go back and perform our impairment testing had we not aggregated operating segments, we reperformed this analysis for both the Cequent and Energy operating segments, as they were the only reporting units where operating segments were aggregated. Under this analysis for Energy, each of the Arrow Engine and Lamons Gasket operating segments would have been considered a reporting unit, as these businesses were considered operating segments as defined in ASC 280-10-50-1 and there was no discrete financial information regularly reviewed by segment management at a lower level.However, whether reviewed separately or in the aggregate for purposes of our interim or annual goodwill impairment testing, we neither previously had nor would have had a Step I failure, as each business individually, and the group collectively, had fair value in excess of carrying value as determined in accordance with ASC 350. -2- Under the analysis for Cequent, each of the CPP, CCP and Cequent Australia operating segments would have been considered a reporting unit, as these businesses were considered operating segments as defined in ASC 280-10-50-1 and there was no discrete financial information regularly reviewed by segment management at a lower level.Under our existing methodology, we failed Step I in our annual impairment test in 2006, 2007 and 2008, and after performing Step II, we recorded goodwill impairments within Cequent in each of these years, completely writing-off all goodwill within Cequent following our 2008 annual impairment test. Thus, we concluded we would need to reperform the impairment tests in each year to assess if any differences would have resulted. In considering our reperformance of goodwill testing, we also reconsidered our historical interim assessments as to whether triggering events had occurred to require interim testing, to determine the impact if the testing would have been performed before aggregation of operating segments. However, our interim reviews were completed on a business-by-business basis (for all of TriMas, not just Cequent), comparing actual and forecasted results with budgeted information and monitoring for triggering events on an individual reporting unit basis.As this process was completed on a disaggregated operating segment basis, and we concluded that there were no interim impairment triggering events necessitating further testing, we did not reperform any interim testing. Below is a summary of the differences in the goodwill impairments, comparing the actual impairment charges, as reported, with those that would have been reported without aggregation of operating segments in determining our reporting units (note that the income statements for 2009 and interim periods of 2010 were unaffected): $ in millions Cumulative 2006 - 2008 Pre-tax Goodwill Impairment, as reported $ Pre-tax Goodwill Impairment without aggregation $ Difference $ $ ) $ ) $ ) % Difference % -1.6
